Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-27-2005

Aggrey v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2500




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Aggrey v. Atty Gen USA" (2005). 2005 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                       No. 05-2500


                              PRINCE BERNARD AGGREY,
                                                Petitioner

                                            v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                       Respondent


                            On Petition for Review of an Order
                            of the Board of Immigration Appeals
                                   BIA No. A96-085-118
                     (Honorable Irma Lopez-DeFillo, Immigration Judge)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 14, 2005
        Before: SCIRICA, Chief Judge, FISHER and ALDISERT Circuit Judges

                                 (Filed December 27, 2005)


                                OPINION OF THE COURT


PER CURIAM.

       Prince Bernard Aggrey, a native and citizen of Ghana, petitions for review of a

final order of removal issued by the Board of Immigration Appeals (“BIA”). We will

deny the petition.
                                              I.

       Aggrey unlawfully entered in the United States in 2002 and subsequently sought

asylum, statutory withholding of removal, and relief under the Convention Against

Torture alleging religious persecution. The Immigration Judge (“IJ”) found Aggrey

removable as charged. The IJ also denied relief from removal, finding that Aggrey’s

testimony was not credible and that his allegations nonetheless failed to satisfy his burden

of proof. The BIA affirmed without opinion on February 4, 2005. On April 8, 2005, the

BIA denied Aggrey’s motion for reconsideration, finding that Aggrey had failed to

identify any particular errors in their prior decision. Aggrey filed a pro se petition for

review on May 9, 2005.

                                              II.

       Aggrey alleges errors in the IJ’s decision, and thereby challenges the BIA’s

February 4 th order of affirmance. However, we lack authority to review that order

because Aggrey did not file a timely petition for review within 30 days of the order. See

8 U.S.C. § 1252(b)(1). Furthermore, the motion for reconsideration did not toll the

running of the appeal period. Stone v. Immigration & Naturalization Service, 514 U.S.
386 (1995).

                                             III.

       The petition for review is, however, timely as to the BIA’s April 8 th order denying

Aggrey’s motion fo reconsideration. See 8 U.S.C. § 1252(b)(1); Nocon v. Immigration



                                              2
& Naturalization Service, 789 F.2d 1028, 1032-33 (3d Cir. 1986). We review the denial

of reconsideration for abuse of discretion. Borges v. Gonzales, 402 F.3d 398, 404 (3d

Cir. 2005).

         A motion to reconsider must specify the errors of law or fact in the BIA’s prior

decision. 8 C.F.R. § 1003.2(b)(1). As Aggrey failed to identify any such errors, the BIA

did not abuse its discretion in denying the motion.

         Aggrey’s allegations in his brief of a denial of due process and of the right to

counsel were not raised in his motion for reconsideration. To the extent he is alleging

error in the BIA’s review of his motion for reconsideration, we assume without deciding

that we have subject matter jurisdiction over the claims 1 and find them to be without

merit.

         Accordingly, we will deny the petition for review.




   1
    Petitioners must exhaust all administrative remedies available to them as of right
before raising a claim before us. 8 U.S.C. § 1252(d)(1); Bonhometre v. Gonzales, 414
F.3d 442, 447 (3d Cir. 2005).

                                                3